
	
		I
		112th CONGRESS
		1st Session
		H. R. 531
		IN THE HOUSE OF REPRESENTATIVES
		
			February 8, 2011
			Mr. Braley of Iowa
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to direct the
		  Secretary of Health and Human Services to establish a Frontline Providers Loan
		  Repayment Program.
	
	
		1.Short titleThis Act may be cited as the
			 Access to Frontline Health Care Act of
			 2011.
		2.Frontline
			 providers loan repayment programPart D of title III of the Public Health
			 Service Act (42 U.S.C. 254b et seq.) is amended—
			(1)by redesignating
			 the second subpart XI (as added by section 10333 of Public Law 111–148) as
			 subpart XII;
			(2)by redesignating
			 the second section 340H (as added by such section 10333) as section 340I;
			 and
			(3)by adding at the
			 end the following:
				
					XIIIFrontline
				Health Care Services
						340J.Frontline
				Providers Loan Repayment Program
							(a)In
				GeneralThe Secretary shall establish and carry out a Frontline
				Providers Loan Repayment Program (in this section referred to as the Loan
				Repayment Program) under which, pursuant to contracts in accordance with
				this section—
								(1)the Secretary agrees to make student loan
				repayments; and
								(2)the individual agrees to serve as a health
				professional for a period of full-time service of not less than 2 years at a
				health care facility serving a frontline care scarcity area.
								(b)EligibilityTo
				be eligible to participate in the Loan Repayment Program, an individual
				must—
								(1)submit an
				application to participate in the Loan Repayment Program in such form and
				manner and at such time as specified by the Secretary; and
								(2)sign and submit to
				the Secretary, at the time of submittal of such application, a written contract
				(described in subsection (d)).
								(c)Participation in
				Program
								(1)In
				generalAn individual becomes a participant in the Loan Repayment
				Program only upon the approval of the Secretary of the individual’s application
				submitted under subsection (b)(1) and the Secretary’s acceptance of the
				contract submitted by the individual under subsection (b)(2).
								(2)PreferenceIn
				awarding contracts under this section, the Secretary shall give preference to
				applicants who have undertaken training or coursework in interdisciplinary
				studies.
								(3)Recruitment for
				Interdisciplinary ProgramsThe Secretary shall—
									(A)determine the
				frontline care scarcity areas in which to place contract recipients under this
				section; and
									(B)in making such
				determination, give preference to areas with a demonstrated program of
				interdisciplinary health care, or with demonstrated plans to initiate
				interdisciplinary approaches to community health care.
									(4)NoticeThe
				Secretary shall provide written notice to an individual promptly upon the
				Secretary’s approving, under paragraph (1), of the individual’s participation
				in the Loan Repayment Program.
								(d)ContractThe
				contract described in this subsection is a written contract between the
				Secretary and an individual that contains—
								(1)an agreement
				that—
									(A)the Secretary
				agrees to provide the individual with student loan repayment (described in
				subsection (e)) for a period of time as determined by the Secretary, to pay off
				debts incurred during the course of the study or program described in
				subsection (g)(2)(B); and
									(B)the individual
				agrees—
										(i)to
				accept provision of such a student loan repayment to the individual; and
										(ii)to provide frontline care services for a
				period of full-time service of not less than 2 years at a health care facility
				serving a frontline care scarcity area;
										(2)a provision that
				any financial obligation of the United States arising out of a contract entered
				into under this section and any obligation of the individual which is
				conditioned thereon, is contingent upon funds being appropriated for student
				loan repayment under this section;
								(3)a statement of the
				damages to which the United States is entitled, under subsection (f), for the
				individual’s breach of the contract; and
								(4)such other
				statements as the Secretary deems appropriate of the rights and liabilities of
				the Secretary and of the individual, not inconsistent with the provisions of
				this section.
								(e)Student Loan
				Repayment
								(1)AmountThe
				amount of an annual student loan repayment under this section on behalf of an
				individual shall be determined by the Secretary, and shall take into
				consideration the need to pay a sufficient amount to enable recruiting of
				health care providers into the loan repayment program under this
				section.
								(2)Payments
				Directly to Loan ProviderThe Secretary may contract with an
				individual’s loan provider, for the payment to the loan provider, on behalf of
				the individual, of the amounts of a student loan repayment described in
				paragraph (1).
								(f)Breach of
				contractIf an individual
				breaches a written contract under this section by failing to begin such
				individual’s service obligation, or to complete such service obligation, the
				United States shall be entitled to recover from the individual an amount that
				is equal to the sum of—
								(1)the total amount
				which has been paid to the individual, or on behalf of the individual, under
				the contract; and
								(2)any amount of
				interest, as determined by the Secretary.
								(g)DefinitionsIn
				this section:
								(1)The term
				frontline care scarcity area means an area, population group, or
				facility that—
									(A)is designated as a
				health professional shortage area under section 332; or
									(B)is designated by
				the State in which the area is located as having a shortage of frontline care
				services.
									(2)The term
				frontline care services means health care services—
									(A)in the field of general surgery, optometry,
				ophthalmology, chiropractic, physical therapy, audiology, speech language
				pathology, pharmacies, public health, podiatric medicine, dietetics,
				occupational therapy, general pediatrics, respiratory therapy, medical
				technology, otolaryngology, or radiologic technology; and
									(B)provided by a general surgeon, optometrist,
				ophthalmologist, chiropractor, physical therapist, audiologist, speech language
				pathologist, pharmacist, public health professional, podiatric physician,
				registered dietician, occupational therapist, pediatrician, respiratory
				therapist, medical technologist, otolaryngologist, or radiologic technologist
				who has completed an appropriate course of study or program, offered by an
				accredited institution of higher education in the United States.
									(h)ImplementationThe
				Secretary shall begin implementation of the loan repayment program under this
				section within 180 days of the date of the enactment of this
				section.
							.
			
